Case 1:21-cr-00312-JEB Document15 Filed 04/21/21 Page1of3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA : CRIMINAL NO.
v. : MAGISTRATE NO. 21-MJ-326-01-02
BRADLEY STUART BENNETT, and : VIOLATIONS:
ELIZABETH ROSE WILLIAMS, : 18 U.S.C. §§ 1512(c)(2), 2
: (Obstruction of an Official Proceeding)
Defendants. : 18 U.S.C. § 1752(a)(1)
: (Entering and Remaining in a Restricted
Building or Grounds)
18 U.S.C. § 1752(a)(2)

(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds)

40 U.S.C. § 5104(e)(2)(B)

(Entering and Remaining in the Gallery of
Congress)

40 U.S.C. § 5104(e)(2)(D)

(Disorderly Conduct in a Capitol
Building)

40 U.S.C. § 5104(e)(2)(G)

(Parading, Demonstrating, or Picketing in
a Capitol Building)

INDICTMENT
The Grand Jury charges that:
COUNT ONE
On or about January 6, 2021, within the District of Columbia and elsewhere, BRADLEY
STUART BENNETT, attempted to, and did, corruptly obstruct, influence, and impede an official
proceeding, that is, a proceeding before Congress, by entering and remaining in the United States
Capitol without authority and engaging in disorderly and disruptive conduct.

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
18, United States Code, Sections 1512(c)(2) and 2)
Case 1:21-cr-00312-JEB Document 15 Filed 04/21/21 Page 2 of 3

COUNT TWO
On or about January 6, 2021, within the District of Columbia, BRADLEY STUART
BENNETT and ELIZABETH ROSE WILLIAMS, did unlawfully and knowingly enter and
remain in a restricted building and grounds, that is, any posted, cordoned-off, and otherwise
restricted area within the United States Capitol and its grounds, where the Vice President and Vice
President-elect were temporarily visiting, without lawful authority to do so.

(Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
United States Code, Section 1752(a)(1))

COUNT THREE

On or about January 6, 2021, within the District of Columbia, BRADLEY
STUART BENNETT and ELIZABETH ROSE WILLIAMS, did knowingly, and with intent to
impede and disrupt the orderly conduct of Government business and official functions, engage in
disorderly and disruptive conduct in and within such proximity to, a restricted building and
grounds, that is, any posted, cordoned-off, and otherwise restricted area within the United States
Capitol and its grounds, where the Vice President and Vice President-elect were temporarily
visiting, when and so that such conduct did in fact impede and disrupt the orderly conduct of
Government business and official functions.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
of Title 18, United States Code, Section 1752(a)(2))

COUNT FOUR
On or about January 6, 2021, within the District of Columbia) BRADLEY STUART
BENNETT willfully and knowingly entered and remained in the gallery of either House of
Congress, without authorization to do so.

(Entering and Remaining in the Gallery of Congress, in violation of Title 40, United
States Code, Section 5104(e)(2)(B))
Case 1:21-cr-00312-JEB Document 15 Filed 04/21/21 Page 3 of 3

COUNT FIVE
On or about January 6, 2021, in the District of Columbia, BRADLEY STUART
BENNETT and ELIZABETH ROSE WILLIAMS, willfully and knowingly engaged in
disorderly and disruptive conduct in any of the Capitol Buildings with the intent to impede, disrupt,
and disturb the orderly conduct of a session of Congress and either House of Congress, and the
orderly conduct in that building of a hearing before or any deliberation of, a committee of Congress
or either House of Congress.

(Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
Section 5104(e)(2)(D))

COUNT SIX
On or about January 6, 2021, in the District of Columbia) BRADLEY STUART
BENNETT and ELIZABETH ROSE WILLIAMS, willfully and knowingly paraded,
demonstrated, and picketed in any United States Capitol Building.

(Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
United States Code, Section 5104(e)(2)(G))

A TRUE BILL:

FOREPERSON.

Deft

Attorney of the United States in
and for the District of Columbia.
